o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ----------------- --------------- ------------ number release date conex-106560-19 uil the honorable francis rooney member u s house of representative sec_1039 southeast 9th avenue suite cape coral fl attention dear representative rooney i apologize for the delay responding to your inquiry dated date on behalf of your constituent in a cooperative water utility under sec_6103 of the internal_revenue_code the code we are prohibited by law from disclosing tax returns and return_information relating to specific taxpayers however based on the information that this organization is a nonprofit member-owned cooperative we can provide general information about cooperative organizations which may be described in sec_501 of the code sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 describes benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies electric companies or like organizations an organization that furnishes light or water to its members on a cooperative basis may qualify tax-exempt status as a like organization described in sec_501 revrul_67_265 1967_2_cb_205 under the code a sec_501 organization must receive percent or more of its income from members for the sole purpose of meeting losses_and_expenses each year the code does not define the term member or require a sec_501 organization to provide specific voting rights to its members however under common_law one of the principles of a sec_501 organization is democratic control by its members 44_tc_305 as asked for clarification on the laws on voting rights submitted ------------ conex-106560-19 described by the court in puget sound the principle of democratic control is effected by having the worker-members themselves periodically assemble in democratically conducted meetings at which each member has one vote and one vote only 44_tc_305 for additional information about sec_501 cooperative organizations please refer to internal_revenue_manual section organizations exempt under sec_501 available at www irs gov irm part7 irm_07-025-012 or a irs exempt_organizations continuing professional education article general survey of sec_501 cooperatives and examination of current issues available at www irs gov pub irs-tege eotopice02 pdf i hope this information is helpful following section dollar_figure of revproc_2019_1 2019_1_irb_1 an information_letter is advisory only and has no binding effect on the internal_revenue_service if you have any questions please contact me or ----------------- at ------------------- sincerely james zelasko branch chief eo branch employee_benefits exempt_organizations and employment_tax cc eee
